 1                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11 JILL MORRISON; individually, and on Case No. 2:19-cv-09477-DSF-AFM
   behalf of other members of the general
12 public similarly situated and on behalf of
   other aggrieved employees pursuant to
13 the California Private Attorneys General
14 Act,                                       JUDGMENT OF DISMISSAL
15             Plaintiff,
16       vs.
17                                          Date Action Filed: July 29, 2019
   DSW SHOE WAREHOUSE, INC., a              Trial Date:        Not Scheduled
18 Missouri Corporation; DESIGNER
   BRANDS, INC., a California
19 Corporation; and DOES 1 through 100,
   inclusive,
20
21             Defendants.
22
23
24
25
26
27
28

                                                         CASE NO. 2:19-cv-09477-DSF-AFM
                                          -1-                     JUDGMENT OF DISMISSAL
 1         Having reviewed the Joint Status Report and Stipulation of Facts filed by the
 2 parties, and based thereon, IT IS ORDERED AND ADJUDGED that:
 3
           1.     This action is dismissed, with prejudice, as to all parties and all causes
 4
     of action.
 5
           2.     Each party shall bear its or her own attorneys’ fees and costs in this
 6
     action.
 7
 8
 9 Dated: June 14, 2021
                                                Honorable Dale S. Fischer
10                                              Judge, United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 Case No. 2:19-cv-09477-DSF-AFM
                                               -2-                        JUDGMENT OF DISMISSAL
